Title: To George Washington from George Clinton, 19 December 1793
From: Clinton, George
To: Washington, George


            
              Sir,
              New York 19th December 1793
            
            Although Mr Williamson mentions in his Letter to me of the 26th of November that he
              has transmitted to the secretary of state the affidavit of George Rankin yet I have
              thought proper to enclose a duplicate of it together with a Copy of his said
                Letter It is my duty at the same time not only to
              solicit redress from the Union of the Injury this State sustains from a foreign
              power’s continuing to hold military posts within our territory but also to express to
              you my apprehensions that the repeated insults which our Citizens experience from
              those garrisons may at length provoke a retaliation which it will not be in my power
              to prevent and which may involve consequences of the highest national concern.
            Permit me sir to remind you of the exposed condition of our Frontiers—To the Westward
              we are accessible to the depredations of the Indians now in actual hostility against
              the United states—and perhaps our only immediate security against
              their incursions arises from the friendly disposition of the six nations, which ought
              not to be too much confided in.
            The Caughnawagas of lower Canada (a settlement of whom, has, as I am informed since
              the peace been established under the patronage of the British Government at
                Oswegotchie on our side of the River st Lawrance)
              have joined the confederacy of Hostile Indians—which places our Northern Frontiers in
              a critical situation—and what increases the danger is that our Militia in those
              exterior settlements are generally destitute of fire arms and many are without the
              means of procuring them.
            There is reason to believe that considerable inattention has taken place in this
              respect from an expectation that Congress would have made some efficient provision for
              arming the Militia.
            Nor is our sea-board in a more eligible condition—This Port which is so easy of
              access and on which the public revenues so mu⟨ch⟩ depend, has no fortifications to
              defend it from the insults even of a single Pirate. I am with the highest respec⟨t⟩
              Your most humble and most Obedt serv⟨t⟩
            
              Geo: Clinton
            
          